Citation Nr: 0734127	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In December 2006, the Board remanded the matter to obtain 
additional VA medical records and to afford the veteran a 
medical examination.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  The matter was subsequently returned to the 
Board for final appellate consideration.


FINDING OF FACT

The preponderance of evidence of record demonstrates that the 
veteran's service-connected disabilities are not sufficiently 
disabling to render him unable to obtain and follow a 
substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2007).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2007).  

However, in order to be granted TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran's service-connected disabilities are as follows: 
residuals gun shot wound, right shoulder, evaluated as 30 
percent disabling; residuals gun shot wound, chest, evaluated 
as 20 percent  disabling; shrapnel fragment wound residuals, 
right hip with retained foreign body, evaluated as 10 percent 
disabling; anxiety neurosis, evaluated as 30  percent 
disabling.  The combined evaluation is 70 percent.  A service 
medical record clinical cover sheet, dated n October 1960, 
shows that the injuries resulting in disabilities of the 
veteran's chest, right shoulder, and right hip, arose for a 
single event.  For the purposes of 38 C.F.R. § 4.16(a), these 
three disabilities are considered as one disability rated as 
50 percent disabling.  See 38 C.F.R. § 4.25.  Combining this 
with the veteran's additional service-connected anxiety 
neurosis results in a total combined rating of 70 percent.  
Id.  Thus, the percentage requirements of 38 C.F.R. § 4.16(a) 
are met.  

In his January 2003 notice of disagreement, the veteran 
provided an explanation as to why he believes he is 
unemployable.  He explained that he is in a bad mood all the 
time, has difficulty understanding simple things, and forgets 
everything.  He also indicated that he begins tasks, only to 
forget what he is doing in a matter of minutes.  

Although not directly addressing his employability, relevant 
evidence going to the veteran's psychiatric disability is 
found in VA clinic notes from June 2000 to December 2001.  A 
neuropsychological report from October 2000 included a 
clinical impression of "R/O [rule out] Dementia Syndrome of 
Depression ("Pseudodementia") ... Depressive Disorder, Not 
Otherwise Specified."  The evaluator stated that the 
clinical presentation was indicative of possible dementia.  
He also indicated that test results showed internal 
inconsistency and further evaluation was indicated.  

VA treatment notes from September and October 2001 also 
describe the veteran's mental state.  September 2001 notes 
are the most favorable to the veteran's claim as these 
contain an assessment that the veteran's anxiety neurosis was 
having an impact on his social, occupational, and family 
functioning.  This note stated that the veteran had developed 
secondary symptoms of depression as part of his anxiety 
disorder.  However, while his forgetfulness is recorded, 
there is no attribution of that symptom to his anxiety 
neurosis.  October 2001 notes report that the veteran had a 
history of generalized anxiety and that at present he had 
symptoms of dementia.  He was assessed as suffering from 
dementia, not otherwise specified.  

Probative of the veteran's employability is an undated 
questionnaire regarding adult disability, in which the 
veteran indicated that he had completed 11 years of education 
and obtained a general equivalency diploma (GED).  He also 
reported last working in June 1999 and that he stopped 
working because he was not able to concentrate or to do his 
job in a timely manner.  

SSA records included a February 2002 psychiatric evaluation.  
The psychiatrist who evaluated the veteran found him 
incapable of administering his own affairs.  This conclusion 
was based primarily on findings related to the veteran's 
memory, including that the veteran was unable to remember 
what he had eaten the night before, unable to recite three 
numbers backwards, and unable to repeat even one word of five 
said to him five minutes earlier.  His distant memory was 
found to be good and he was found to be oriented to person 
and place but only partially oriented to time.  This 
psychiatrist provided Axis I diagnoses of atypical dementia, 
major depressive disorder, and anxiety disorder by history.  
At the time of this evaluation, the veteran reported last 
working in June 1999.  

In January 2004, the veteran underwent a VA mental health 
examination.  At that time he indicated that he had worked as 
a diamond polisher following separation from service, but had 
no not worked since 1998.  He reported that he had memory 
problems, such as forgetting the names of his children, 
forgetting things to do, doing things in the wrong way, and 
buying items he already owned.  He also reported that he that 
he became disoriented at times and got lost.  

Mental status examination found the veteran to have an 
impaired memory.  Two Axis I diagnoses were provided, 
dementia of the Alzheimer's type (a nonservice connected 
disorder, providing evidence against this claim) with early 
onset and depressive symptoms, and generalized anxiety 
disorder by record.  No opinion was rendered as to the 
veteran's employability.  

In January 2007, the veteran underwent another VA mental 
health examination.  He was found to be unable to do serial 
sevens or to spell a word forward or backward, and he was 
oriented to person and place, but not to time.  The examiner 
found that the veteran's cognitive decline prevented him from 
performing such activities of daily living as household 
chores, shopping, and engaging in sports or exercise.  His 
remote memory was mildly impaired and his recent memory was 
moderately impaired.  

Again, the examiner rendered two Axis I diagnoses, dementia, 
Alzheimer's type, and generalized anxiety disorder, by 
history.  In so doing, she explained that these diagnoses 
were two separate and distinct entities with no relation to 
one another and that the veteran's cognitive decline 
overshadowed any other psychiatric symptoms, which the Board 
finds to be a medical opinion that provides evidence against 
this claim.

The examiner commented that the veteran had total 
occupational and social impairment due to his cognitive 
decline.

Addressing the veteran's employability with regard to 
service-connected disabilities, the examiner opined that the 
veteran's inability to obtain and maintain substantially 
gainful employment was not caused by or a result of his 
service-connected general anxiety disorder.  Rather his 
employability was seriously compromised due to his cognitive 
impairment.  She explained that the veteran's cognitive 
impairment caused him to stop working in 1998 and that his 
cognitive decline was not at all related to his service 
connected conditions in terms of anatomy, pathophyisiology or 
etiology.  Finally, the examiner stated that the veteran's 
cognitive decline was not related to his military service, 
basing this finding on a lack of evidence regarding 
complaint, treatment, or diagnosis of such a condition during 
service, providing more highly probative evidence against 
this claim.  

In January 2007, the veteran underwent a VA muscle 
examination to determine whether the service-connected 
disabilities of his right shoulder, chest, and right hip, 
resulted in unemployability.  Physical examination revealed 
atrophy of his right deltoid muscle, with strength of 4 out 
of 5 and a one centimeter (cm.) by one cm. scar.  There was a 
two cm. by one-half cm. scar of the veteran's right 
pectoralis muscle with no tissue loss and there was a one cm. 
by one cm. scar of his right anterior iliac spine - muscle 
group 17 - with no muscle loss and strength of 5 out of 5.  
The examiner found none of the veteran's scars to be 
adherent, or painful or tender to touch, and indicated that 
there were no residuals of nerve, bone, or tendon damage, and 
no finding of muscle herniation.  There was loss of deep 
fascia or muscle substance of the right deltoid.  The veteran 
denied any symptoms of pain or weakness and denied flareups.  

The examiner reported that the veteran's muscle injuries 
mildly affected most activities of daily living.  She offered 
her medical opinion that it was less likely than not that the 
veteran's service connected disabilities of the chest, right 
shoulder and right hip limited his ability to obtain gainful 
employment, providing more evidence against this claim.  

In providing a rationale for her opinion, she stated that the 
veteran had not complained of his right chest or hip injury 
and there was no evidence of pain or weakness in those areas.  
As to his right shoulder, the examiner explained that the 
veteran had pain and weakness of the right deltoid but motion 
was preserved and his right shoulder disability, in and of 
itself, did not solely limit his ability to obtain gainful 
employment.  She further explained that, in particular, the 
veteran's shoulder disability did not impact his ability to 
obtain gainful employment as his profession as a diamond 
polisher was not one involving heavy labor, providing more 
highly probative evidence against this claim. 

Also of record are VA treatment notes and additional records 
obtained from the SSA.  The Board has reviewed these records 
and found that they do not provide any additional evidence 
favorable to the veteran's claim for TDIU.  Nor does a 
careful review of all evidence of record indicate that any of 
the veteran's service-connected disabilities warrant a rating 
higher than that already assigned.  

The Board must find that the post-service medical record, as 
a whole, shows that his physical disabilities do not prevent 
him from obtaining a following a substantially gainful 
occupation, particularly considering his work history in a 
non-heavy labor field.  As to his service-connected 
psychiatric disability, the Board finds that the 
preponderance of evidence shows that this disability does not 
prevent the veteran from obtaining and securing a 
substantially gainful occupation.  In considering medical 
opinions, the credibility and weight to be attached to such 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board has taken into account the September 2001 clinical 
notes that contain a statement as to an impact of his anxiety 
neurosis on his occupational functioning.  These notes are of 
limited probative value in that regard as there is no 
indication that the notes were created with review of the 
veteran's psychiatric history, including his claims file.  
Nor do these notes attribute his memory and cognitive 
deficits, the cause of his employment difficulties, to his 
anxiety neurosis.  

In contrast, the opinion rendered following the January 2007 
examination is of considerable probative value as it was 
rendered following a review of the veteran's claims file and 
medical records and provides compelling reasoning as to the 
cause of the veteran's occupational difficulties.  
Significant, is that this examiner found the veteran's 
cognitive decline to prevent his employment.  This finding is 
in agreement with the veteran's own statement in the January 
2003 notice of disagreement.  While he stated that he was in 
a bad mood all the time and incapable of establishing 
societal relationships, he also stated that he had a lot of 
difficulty understanding simple things, he forgot everything, 
did not retain anything in his memory, and would forget what 
he was doing shortly after beginning a task.  For these 
reasons, the Board finds the VA clinic notes, as they relate 
to the veteran's inability to obtain and follow a 
substantially gainful occupation, are outweighed by the 
January 2007 examination report.  

Also considered by the Board, is the veteran's employment and 
educational history.  In his claim, the veteran indicated 
that he had completed 11 years of education, through the 
third year of high school.  He also indicated that he worked 
as a diamond polisher from 1996 to 1998, and did not leave 
that job due to any disability.  While he stated in the SSA 
questionnaire that he left his job due to inability to 
concentrate, medical evidence does not show this symptom to 
be related to his service connected disabilities.  As there 
is no indication that his service connected disabilities 
impact on his employability, his past work and educational 
history do not change the outcome of this decision.  

Nor has the Board neglected to consider the veteran's own 
assertion that his service connected disabilities cause him 
to be unemployable.  However, given the complex nature of the 
question of the cause of any unemployability, the veteran, as 
a layperson, cannot provide competent medical evidence as to 
the question of whether the service connected or nonservice 
connected disorders have caused his unemployment.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007)(explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

Beyond the above, the Board must find that the veteran's lay 
statements are simply outweighed by the medical opinions 
which clearly support the conclusion that the veteran is 
unemployed as the result of as nonservice connected disorder.  
The medical evidence in this case is clearly against the 
veteran's claim. 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disabilities caused his 
unemployment.  The recent examination reports clearly do not 
support such a finding.  

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, because 
the veteran is not unemployable by reason of his service-
connected disabilities, as clearly supported by the evidence 
above, there is no basis for submission of his case to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  

As the preponderance of the evidence shows that the veteran's 
service connected disabilities do not result in inability to 
obtain and follow a substantially gainful occupation, his 
claim for TDIU must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2007).  

It is important for the veteran to understand that without 
giving the veteran all benefit of the doubt, the current 
evaluations for his service connected disorders could not be 
justified, let alone provide a basis for an increased 
evaluation. 

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2007).  

VA satisfied the duty to notify by means of letters dated in 
August 2003 and December 2006.  The August 2003 letter was 
provided to the veteran prior to the initial adjudication by 
the RO.  The veteran was informed that the evidence must 
demonstrate that his service connected disabilities had 
worsened.  He was also told of his and VA's respective duties 
in obtaining evidence.  The December 2006 letter informed the 
veteran of the evidentiary requirements specific to a claim 
for TDIU.  He was again informed of his and VA's duties in 
obtaining evidence and asked to submit any pertinent evidence 
or information in his possession to the RO.  This letter also 
informed him as to assignment of disability ratings and 
effective dates.  

Although the December 2006 notice did not precede the initial 
adjudication of his claim, the veteran was given sufficient 
time to respond to that notice, followed by VA's issuance of 
a supplemental statement of the case in April 2007.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that any timing error in VCAA 
notice is cured, or eliminated, by readjudication of a 
veteran's claim following content compliant VCAA notice.  See 
Mayfield v. Nicholson, No. 2007-7130. (Fed. Cir. Sept. 17, 
2007).  In that same decision, the Federal Circuit held that 
a supplemental statement of the case constitutes a 
readjudication of the veteran's claims for this purpose.  Id.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers, including disability administrative and 
medical records obtained from the Social Security 
Administration (SSA).  The veteran has not sought VA 
assistance in obtaining any other evidence.  An appropriate 
VA examination was afforded the veteran in January 2007.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Entitlement to TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


